     Case 3:20-cv-00333-JPG Document 1 Filed 04/06/20 Page 1 of 6 Page ID #1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

BOBBIE JONES,                                    )
                                                 )
Plaintiff,                                       )
                                                 )       Cause No. 3:20-cv-333
v.                                               )
                                                 )       JURY TRIAL DEMANDED
FLINT LAW FIRM,                                  )
                                                 )
Defendant.                                       )

                                             COMPLAINT

     1. Plaintiff, Bobbie Jones (hereinafter Plaintiff”), through her undersigned Counsel, hereby

         brings suit for reinstatement, damages and injunctive relief to redress the deprivation of

         rights secured to plaintiff by the Americans With Disabilities Act of 1990, 42 U.S.C.

         §§ 12101 et seq. and/or the Family and Medical Leave Act of 1993 (FMLA), 29 U.S.C. §§

         2601 et seq.

     2. The jurisdiction of the Court over this controversy is invoked pursuant to the provisions of

         29 U.S.C. § 1331, 29 U.S.C. § 2617, 29 U.S.C. § 1343 (a) (4), and/or 42 U.S.C. § 12117(a).

     3. Plaintiff has received a Notice of Right to Sue issued by the U.S. Equal Employment

         Opportunity Commission and mailed on January 7, 2020. That Notice is attached hereto as

         Exhibit 1. This Complaint is being filed within 90 days of receipt of that Notice.

     4. The unlawful employment practices alleged below were committed within the State of

         Illinois. Accordingly, venue lies in the United States District Court for the Southern District

         of Illinois under 29 U.S.C. § 1391(b).

                                                     PARTIES

     5. The plaintiff is a citizen of the United States and a resident of the State of Illinois. Plaintiff

         is a person entitled to protection pursuant to the provisions of 42 U.S.C. § 12111(8), or

                                               Page 1 of 6
Case 3:20-cv-00333-JPG Document 1 Filed 04/06/20 Page 2 of 6 Page ID #2




   alternatively or conjunctively, pursuant to 29 U.S.C. § 2611(2)(a) to be treated as an

   employee within the meaning of the FMLA.

6. The defendant, Flint Law Firm (hereinafter “Defendant” or “Company”), is an Illinois

   organization. Defendant is an employer within the State of Illinois. The principal office of

   Defendant is 222 E. Park St., Ste 550, Edwardsville, IL 62025. Defendant was the

   “employer” of plaintiff within the meaning of 29 U.S.C. § 2611(4)(a) at all times relevant

   to this action. Additionally, defendant was the “employer” of plaintiff within the meaning

   of 29 U.S.C. § 2611(4)(a) and 42 U.S.C. § 12102(5) (A).

                                   STATEMENT OF FACTS

7. At the time of termination of her employment, plaintiff was employed by Defendant as a

   paralegal. Plaintiff worked out of the principal office as identified in numbered paragraph

   6 above. At all times relevant herein, defendant employs at least 75 individuals.

8. Plaintiff was hired as an Asbestos Litigation Paralegal on or about April 28, 2014. Her

   employment was continuous up until the termination of her employment.

9. While employed, plaintiff’s ending rate of pay was $23.50 per hour. She also received

   Company-sponsored benefits not limited to medical insurance. She worked between 37.5

   and 40 hours per week.

10. Plaintiff suffers from low back pain, sciatica, migraines, psoriatic arthritis, fibromyalgia,

   depression, sleep apnea, hidradenitis suppurativa, and insomnia and Company was aware

   that plaintiff suffered from these serious medical conditions.

11. In early 2017, Plaintiff had health problems that sometimes made physical movements

   difficult and required Plaintiff to attend scheduled doctor appointments, resulting in

   occasional tardiness or absences.



                                         Page 2 of 6
Case 3:20-cv-00333-JPG Document 1 Filed 04/06/20 Page 3 of 6 Page ID #3




12. Plaintiff asked her supervisor, Laci Whitely, if she could have the reasonable

   accommodation of missing work to attend doctor appointments, resulting in occasional

   tardiness or absences. Plaintiff’s supervisor, Laci Whitley, indicated that there was no

   problem with her taking off of work as needed for the appointments.

13. Even with the occasional tardiness or absences, Plaintiff was able to complete the essential

   functions of her job.

14. In July 2017, another partner at the firm, Jacob Flint, learned of Plaintiff’s tardiness and/or

   absences due to her health problems and sent her an e-mail reprimanding her for her

   absences and tardiness.

15. In or about August 21, 2017 that Plaintiff requested intermittent leave pursuant to the

   Family and Medical Leave Act. Plaintiff’s request was approved on August 21, 2017.

16. Plaintiff’s intermittent FMLA leave did not interfere with her work performance.

17. A few weeks after Plaintiff filed FMLA paperwork, Jacob Flint sent her an email assigning

   her different job duties while she was on FMLA. Plaintiff became a back-up paralegal and

   her work station was moved to another location.

18. From August 2017 to August 2018, there was an extremely high turnover in her former

   position as a paralegal in the asbestos department.

19. From August 2017 to August 2018, Plaintiff frequently performed her prior job but without

   the title of the position.

20. Plaintiff repeatedly requested that she could have her job back, only to be told that she

   could return to her original job or an equivalent job when she was no longer on FMLA.

21. In or about December 2017, Plaintiff’s job duties were changed to include the duties of a

   backup receptionist.



                                          Page 3 of 6
Case 3:20-cv-00333-JPG Document 1 Filed 04/06/20 Page 4 of 6 Page ID #4




22. In January of 2018, Plaintiff resubmitted her FMLA paperwork, as she was informed that

   the period for FMLA was January to December.

23. In May of 2018, Defendant posted Plaintiff’s position of Asbestos Litigation Paralegal.

24. On or about August 23, 2018, Plaintiff was informed that she was being terminated for

   “reduction of workforce.”

25. Employees who began working after Plaintiff were not subjected to the reduction in

   workforce.

             COUNT I – Violation of the Americans with Disabilities Act

26. Plaintiff restates, realleges and reavers and hereby incorporates by reference any and all

   allegations of paragraphs 1 through 25 inclusive, herein. In addition, plaintiff alleges that

   defendant unlawfully and discriminatorily terminated or constructively terminated

   plaintiff’s employment on account of her disability or disabilities and said actions violate

   the provisions of the Americans With Disabilities Act, as amended, 42 U.S.C. §§ 12101 et

   seq., justifying an award, inter alia, of back pay, front pay, interest, benefits, special

   damages, compensatory and punitive damages against said defendant.

   WHEREFORE, plaintiff respectfully prays for judgment against defendant as follows:

A. For a money judgment representing compensatory damages, including lost wages, past and

   future wages, all other sums of money, including any and all benefits and any other

   employment benefits together with interest on said amounts, in addition to tort damages;

B. For a money judgment representing punitive damages for defendant’s willful violations of

   law;

C. For a money judgment representing prejudgment interest, if applicable;

D. Reinstatement and restoration of benefits;



                                        Page 4 of 6
Case 3:20-cv-00333-JPG Document 1 Filed 04/06/20 Page 5 of 6 Page ID #5




E. For reasonable attorneys’ fees, costs, and expenses;

F. That this Court retain jurisdiction over this action until defendant has fully complied with

   the orders of this Court, and that this Court require defendant to file any and all reports

   necessary and to supervise compliance with law that any and all matters related hereto be

   done in conformance with the applicable ADA and FMLA provisions;

G. For lost monies and damages pertaining to out-of-pocket expenses;

H. For further, other, and additional relief as the Court deems proper.

             COUNT II – Violation of the Family and Medical Leave Act

27. Plaintiff restates, realleges and reavers and hereby incorporates by reference any and all

   allegations of paragraphs 1 through 26 inclusive, herein. In addition, plaintiff alleges that

   defendant’s unlawful termination or constructive termination of her employment violates

   the laws of the Family and Medical Leave Act of 1993, 29 U.S.C. §§ 2601 et seq. justifying

   an award, inter alia, of back pay, interest, special damages (if applicable), and any and all

   other damages that she is entitled to under law against defendant.

   WHEREFORE, plaintiff respectfully prays for judgment against defendant as follows:

       A. For a money judgment representing compensatory damages, including lost wages,

           past and future wages, all other sums of money, including any and all benefits and

           any other employment benefits together with interest on said amounts, in addition

           to tort damages;

       B. For a money judgment representing punitive damages for defendant’s willful

           violations of law;

       C. For a money judgment representing prejudgment interest, if applicable;

       D. Reinstatement and restoration of benefits;



                                        Page 5 of 6
Case 3:20-cv-00333-JPG Document 1 Filed 04/06/20 Page 6 of 6 Page ID #6




       E. For reasonable attorneys’ fees, costs, and expenses;

       F. That this Court retain jurisdiction over this action until defendant has fully

           complied with the orders of this Court, and that this Court require defendant to file

           any and all reports necessary and to supervise compliance with law that any and all

           matters related hereto be done in conformance with the applicable ADA and FMLA

           provisions;

       G. For lost monies and damages pertaining to out-of-pocket expenses;

       H. For further, other, and additional relief as the Court deems proper.

                             DEMAND FOR JURY TRIAL

   Plaintiff herein demands a trial by jury of all issues in this action.

                                           Respectfully Submitted,

                                           McMichael, Logan, Schaeffer, & Gilpin

                                   By:     _/s/ Michelle K. Faron_____
                                           Michelle K. Faron #IL6322507
                                           Attorney for Plaintiff
                                           12166 Old Big Bend Rd., Suite 99
                                           Kirkwood, MO 63122
                                           (636) 532-1400 Office
                                           (888) 823-1441 Facsimile
                                           michelle@mcmichael-logan.com




                                         Page 6 of 6
